UNITED STATES DISTRICT COURT
FOR THE
WESTERN DISTRICT OF NEW YGRK

In Re: Case No. 14~11886 (CLB)

NATIONAL RISK ASSESSMENT, INC., Chapter 7

Debtor,

DANIEL E. BRICK, ESQ., as Chapter 7
Trustee for National Risk Assessment, lnc.,

Plaintiff,

v. Case No. l 218-cv-932
JOSEPH T. RING, JOHN H. RING, lll,
JOHN RING, JR., NORA RING and

GRANITE TOWER CAPITAL, A.P. No. 16-01046 (CLB)

\/\/\/\./\/\/\/\/\/\/\/\/V\/\/VV\/

Defendants.

ORDER REGARDING MOTION TO WITHDRAW REFERENCE
(Doc. 1)

Defendants Joseph T. Ring, John Ring, Jr. and Nora Ring, have filed a motion to
WithdraW the reference of an adversary proceeding now pending in this involuntary Chapter 7
bankruptcy.

w

The facts relevant to the motion are not in dispute. The Chapter 7 debtor National Risk
Assessment, Inc. (“NRA”) is a NeW York corporation formed in June 2004 for the purpose of
facilitating medical examinations for insurance companies Defendant Joseph Ring served as
president Defendants John Ring, Jr. and Nora Ring are his parents NRA operated from 2006
until 2014 When its creditors commenced this bankruptcy case.

.The Chapter 7 trustee has commenced an adversary proceeding against the three moving

parties as Well as John H. Ring, lll (Joseph’s brother) and Granite Tovver Capital Which provided

 

financial advice to the debtor. The trustee alleges that by December 2008, NRA vvas insolvent
The trustee claims that despite the poor financial condition of the company, Joseph Ring used
NRA to pay personal expenses in excess of $l,OO0,00G in addition to a substantial salary Which
reached $250,000 in 2010.

The adversary proceeding includes five causes of action.

The First Cause of Action alleges fraudulent transfers pursuant to ll U.S.C. § § 544, 548
and Nevv York Debtor & Creditor LaW § § 272 et seq. The trustee seeks to avoid transfers by
NRA Within two years of the filing of the petition under federal bankruptcy law and Within six
years under NeW York laW. The trustee alleges that these transfers Were made Without exchange
of reasonable equivalent value at a time When NRA Was insolvent or otherwise financially
impaired

The Second Cause of Action is against Granite Tower Capital, Which has defaulted

The Third Cause of Action is against Joseph Ring for breach of fiduciary duty. The
trustee alleges that Joseph Ring made exorbitant payments from NRA to himself and others in
violation of his fiduciary duty to the company

The Fourth Cause of Action repeats the same allegations against John Ring, Who is
Joseph Ring’s brother. John Ring has not joined in the pending motion.

The Fifth Cause of Action seeks equitable subordination of any claim to the debtor’s
assets by the defendants

The adversary proceeding has been pending in the Bankruptcy Court for the Western
District of NeW York since 2016. Discovery has closed. The trustee intends to file for summary

judgment on some or all of the causes of action.

 

 

Joseph Ring and his parents have filed a demand for jury trial. They do not consent to a
jury trial before the bankruptcy judge.

ANALYSIS

ln ruling on a motion to withdraw the reference to the bankruptcy court, the district court
considers “a number of factors in evaluating cause [for withdrawal]: Whether the claim or
proceeding is core or non~core, whether it is legal or equitable, and considerations of efficiency,
prevention of forum shopping, and uniformity in the administration of bankruptcy law.” In re
Orz`on Pz`ctures Corp., 4 F.3d 1095, llOl (2d Cir. l993).

The first issue is whether the claims are core or non-core. The distinction arises from the
passage of 28 U.S.C. § 157 in 1984. In response to Northern Pz'pelz'ne Construcz‘ion Co. v.
Marathon Pz`pe Lz'ne Co., 458 U.S. 50 (1982) (holding that the Bankruptcy Act of l978 violated
Article HI by authorizing bankruptcy judges to decide cases arising under state and constitutional
law), Congress enacted 28 U.S.C. § 157. The statute distinguishes between core proceedings
“arising under Title ll, or arising in a case under title ll” and non-core proceedings 28 U.S.C.
§ 157(b)(l). 28 U.S.C. § 157(b)(2) sets forth a non-exhaustive list of core proceedings, including
“proceedings to determine, avoid, or recover fraudulent conveyances.” ln contrast, non-core
proceedings are matters that are “otherwise related to a case under Title ll.” 28 U.S.C. §
l57(b)(3). Non-core proceedings concern claims that would not be resolved through the usual
claims determination process in the bankruptcy case. They include state law causes of action
against persons Who are not otherwise parties in the bankruptcy case.

ln this case, the parties agree that the fraudulent transfer and equitable subordination
claims are core proceedings Defs.’ Mem. at 5-6 (Doc. l). These claims are specifically

identified as core proceedings at 28 U.S.C. § 157(b)(2)(H) (fraudulent conveyances) and (K)

 

 

 

(priority of liens). They also agree that the breach of fiduciary duty claims are non-core
proceedings Pl.’s Mem. at 10 (“. . . the non-core claim (the claim of breach of fiduciary duty
against Defendant Joseph Ring), is intertwined with the core claims.”). These are tort claims
arising under New York state law.

The court agrees with the parties that the complaint in the adversary proceeding contains
core and non-core claims The fraudulent transfer and equitable subordination claims clearly
arise within the context of the bankruptcy case itself. They exist as a result of the filing of the
bankruptcy and are governed by the bankruptcy code And they are specifically identified by
section 157(b)(2) as core claims

The breach of fiduciary duty claims are non-core claims for money damages arising
under state law. See Compl., jj 105 (“Plaintiff demands the entry of judgment against Joseph
Ring for his breaches of fiduciary duties and demands judgment for damages incurred by the
Debtor . . . “) (Doc. l). These claims are “legal” in nature, not equitable, and are subject to the
Seventh Amendment guarantee of jury trial. See Pernell v. Southall Realiy, 416 U.S. 363, 370
(l974) (“[W]here an action is simply for the recovery . . . of a money judgment, the action is one
at law.”)

The next issue_and the issue which governs the outcome of the motion-_is whether the
defendants’ jury demand prevents the bankruptcy court from trying the adversary proceeding.
Defendants contend that both core and non-core claims which are “legal” in nature must be tried
to a jury before an Article IH judge. Defs.’ Mem. at 9 (“The ‘core’ nature of the claim does not
alter the entitlement to a jury when demanded on legal claims.”). The trustee chides the
defendants for not stipulating to a jury trial before the bankruptcy judge and questions their

motives: “Defendants’ motion, viewed under the specific facts of this case, is a blatant attempt

 

 

to forum shop and delay the adjudication of the claims against them.” Pl.’s Mem. at 9. The
trustee opposes any withdrawal of the reference prior to an actual trial of the case. “Accordingly,
for purposes of judicial economy and efficiency, the Bankruptcy Court should be permitted to
resolve the anticipated dispositive motion before a ruling requires Withdrawal of the reference.”
Pl.’s l\/Iem. at ll. The trustee stops shoit, however, of arguing that the non-core claims of breach
of fiduciary duty can be tried before the bankruptcy judge

In Granfznanciera, S.A. v. Nora’berg, 492 U.S. 33 (1989), the Supreme Court held that
both core and non-core claims for money damages against parties who had not filed claims in the
bankruptcy court were subject to the Seventh Amendment jury trial guarantee so long as the
claims Were not subject to the “public rights” exception “We hold that the Seventh Amendment
entitles [a person sued by the trustee to recover an allegedly fraudulent monetary transfer] to a
trial by jury, notwithstanding Congress’ designation of fraudulent conveyance actions as ‘core
proceedings’ in 28 U.S.C. § 157(b)(2)(H).” Id. at 36. The Court identified the fraudulent
transfer claim as similar to claims brought in the English law courts prior to 1789. lt identified
the relief sought as legal, not equitable, in nature lt held that the “public right” doctrine which
recognizes the authority of Congress to refer certain types of claims for decision by “legislative”
courts did not apply to the private interests at issue in a fraudulent transfer case. Based on these
factors, the Court determined that the defendant was entitled to a trial by jury even though
fraudulent transfer claims had been identified by Congress as core proceedings to be decided by
the bankruptcy judge

The Court did not address the question of whether the jury trial could be conducted by the
bankruptcy court. ln l994, Congress added 28 U.S.C. § 157(e), Which authorizes jury trials

before bankruptcy judges “if specially designated to exercise such jurisdiction by the district

 

 

 

court and with the express consent of all the parties.” See Wellness Inz"l Network, Lz‘d. v. Sharz'j;
135 S. Ct. 1932 (2015) (Article 111 is not violated if parties consent to a jury trial before the
bankruptcy judge). Because consent is absent in this case, the bankruptcy court lacks statutory
authority under section 157 to conduct a jury trial.

The Court returned to the constitutional issue in Srern v. Marshall, 564 U.S. 462 (2011),
in which it held that a counterclaim for tortious interference filed by the debtor against a claimant
could not be tried in bankruptcy court. As in Gmnfinanciera, the Court ruled against what it
perceived as an unconstitutional encroachment on the Seventh Amendment by the resolution of
core or non-core claims (not excepted out by the public right doctrine) by a bankruptcy judge in
the absence of consent of the parties The Court held that “[w]hen a suit is made of ‘the stuff of
the traditional actions at common law tried by the courts at Westminster in 1789,’ and is brought
within the bounds of federal jurisdiction, the responsibility for deciding that suit rests With
Article 111 judges in Article 111 courts.” Ia'. at 484 (citation omitted).

As this discussion indicates, the court concludes that both the core fraudulent transfer
claims and the non-core breach of fiduciary claims are subject to the guarantee of jury trial.l ln
the absence of consent of the parties, that jury trial must be conducted before an Article 111 judge
As a matter of constitutional principle, the reference to the bankruptcy court must be withdrawn

prior to a trial.

 

1 The parties have not addressed the appropriate forum for resolution of the equitable
subordination claims lt does not appear that the defendants have filed claims against the estate
or that the trustee is actively pursuing an equitable subordination claim. ln light of the denial of
the motion to withdraw the reference at this time, there is no need to rule on the appropriate
forum for the resolution of that claim. lf the motion is renewed, the court anticipates that the
resolution of the equitable subordination claim will be addressed directly.

 

The remaining question concerns when the reference must be Withdrawn. Discovery is
complete in the adversary proceeding Summary judgment motions have not been filed. The
case was stayed in October 2018 pending a ruling on this motion.

Bankruptcy ludge Carl Bucki has presided over the Chapter 7 proceeding and this
adversary proceeding since 2014 and has a deep familiarity with the parties and the case From
the perspective of judicial economy as Well as a just and thoughtful resolution of any dispositive
motions, there would be much to lose from a hasty withdrawal of the reference

This court exercises discretion under 28 U.S.C. § 15 7(d) as to the timing of withdrawal of
the reference The court Will not Withdraw the reference until such time as the case is ready for
trial. See 9 Collz`er on Bankrupz‘cy 11 5011.01(c) (2018) (“lf it is appropriate for the reference to
be withdrawn, the better course for the district court is to deny the motion and instruct the
moving party to renew the motion when the matter is ready for trial. ln this manner, the district
court may maintain its separate appellate and trial court roles.”). For this reason, the court will
deny the motion to withdraw reference at this time without prejudice to the right of the
defendants to renew it when the case is trial-ready.

CONCLUSION

The motion to withdraw reference is DENlED without prejudice to the right of the

defendants to renew it when the case is trial-ready.

Dated this 16th day of 1 anuary, 2019.

   

Geoffrey W. Crawford, Judge
United States District Court

 

